Citation Nr: 0217819	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-07 449  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1943 
to December 1945. The veteran was a prisoner-of-war (POW) 
of the German Government for 7 months.  The veteran died 
in May 1986 and the appellant is the deceased veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from 
the Boston, Massachusetts,  Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied entitlement to 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died in May 1986. The death certificate 
lists the cause of death as carcinoma, head of pancreas.  
Another significant condition listed was 
pancreatoduodenectomy.  No autopsy was performed.

3.  Carcinoma of the pancreas was not manifested during 
the veteran's military service or until many years after 
his separation from service, nor is carcinoma of the 
pancreas shown to be related to such service.

4.  At the time of his death, the veteran was service-
connected for pes planus, residuals of frozen feet, and 
anxiety, each rated as 10 percent disabling; and 
hemorrhoids, rated as noncompensable. The combined 
schedular evaluation was 30 percent.

5.  The veteran's death was not due to disability of 
service origin, nor was a service-connected disability a 
significant factor in causing or contributing to his 
death.


CONCLUSION OF LAW

The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, or which may 
be presumed to have been incurred in service, and his 
service-connected disabilities did not contribute 
substantially or materially to cause his death. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1310; 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that on 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was signed into 
law.  Besides eliminating the well-grounded-claim 
requirement for benefits, this law heightened VA's duty to 
notify a claimant of the information necessary to 
substantiate the claim and clarified VA's duty to assist 
the claimant in obtaining evidence necessary to 
substantiate the claim.  In August 2001 VA promulgated 
revised regulations to implement these changes in the law. 
66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a). The VCAA and the 
implementing regulations are applicable to this claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has a duty to assist the claimant in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating her claim.  In this 
case, the RO has, to the extent possible, obtained all 
available records.  The appellant has not identified any 
unobtained evidence that might aid in her claim or that 
might be pertinent to the bases of the denial of this 
claim.  The RO attempted to locate the hospital records of 
the veteran's final hospitalization and records from the 
veteran's physician.  By letter dated December 2001, the 
UMass Memorial Hospital noted that after an extensive 
search of their records they were unable to locate any of 
the veteran's medical records.  Likewise the veteran's 
physician, Doctor Edward A. Kamens, M.D., responded in 
January 2002 that the veteran had been deceased for 
fifteen years and there were no records available.  
Finally the veteran's widow in January 2002 notified VA by 
letter that due to the length of time involved the medical 
records no longer existed.

In sum, the Board is unable to conceive of a reasonable 
avenue of development that has not yet been explored.  
Thus, the Board finds that VA has fully met the duty to 
assist requirements of the VCAA.

The record reflects that the claimant was properly 
informed of the requirements for establishing service 
connection for the cause of the veteran's death.  VA's 
duty to notify the appellant of the evidence necessary to 
substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002). The RO informed her of the need 
for such evidence in the June 2001 statement of the case, 
and the January 2002 supplemental statement of the case.

Background.  At the time of the veteran's death service 
connection was in effect for pes planus, residuals of 
frozen feet, and anxiety disorder, each rated as 10 
percent disabling.  He was also service connected for 
hemorrhoids with a noncompensable rating.  His combined 
rating was 30 percent.

The death certification revealed that the veteran died in 
May 1986.  The cause of death was listed as carcinoma, 
head of pancreas.  The certificate lists 
"pancreatoduodenectomy 5-16-1986" as another significant 
condition contributing to death. 

The veteran's service medical records do not show any 
diagnosis of a pancreatic disorder, or symptoms thereof.

There are essentially no post service medical records in 
the claims file from about 1950 until the veteran's death 
in 1986.  The first report of pancreatic cancer consists 
of the death certificate, which reflects that the veteran 
died of this condition in May 1986.

The evidence submitted in support of the appellant's claim 
includes various lay statements from the veteran's 
children, and a buddy statement attesting to the veteran's 
POW status during World War II.

Analysis.  To establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there 
was a causal relationship between the service-connected 
disability and the veteran's death. 38 C.F.R. § 
3.312(c)(1).  If the service-connected disability affected 
a vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects 
of other diseases. 38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Certain enumerated disorders are presumed to have been 
incurred during service even if first manifested to a 
compensable degree within a particular period (usually one 
year) after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Cancer (to include pancreatic cancer) is such an 
enumerated disorder.  In addition, some diseases are 
presumed to have been incurred in service for veterans who 
were POWs, without regard to any specific time frame in 
which the disease must manifest.  Pancreatic cancer is not 
listed as a presumptive disease for POWs.  38 C.F.R. § 
3.309(c).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b) (2001).

In this case, there is no medical evidence indicating that 
any of the veteran's service-connected disabilities caused 
or materially contributed to his death.  The record is 
devoid of any finding that his pancreatic cancer was 
caused by pes planus, residuals of frozen feet, an anxiety 
disorder or hemorrhoids.  Neither the death certificate 
nor any other competent evidence of record suggests any 
relationship between a service-connected disability and 
death.

Likewise, the evidence does not demonstrate that the 
veteran's fatal pancreatic cancer should be service 
connected.  The cancer of the pancreas was first diagnosed 
in 1986, approximately 40 years after service.  The 
evidence does not demonstrate that this disorder was 
either manifested during service, or to a compensable 
degree within one year after the veteran's separation from 
service in December 1945. 

As such, the only evidence offered to support the 
appellant's contentions are her own assertions that there 
is an etiological relationship between the veteran's 
service- and the conditions that caused his death.  Where 
the determinative issue involves either medical etiology 
or medical diagnosis, competent medical evidence is 
required to make the claim plausible.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  There is no evidence in the 
claims file that supports the appellant's contention that 
the cause of the veteran's death is related to his 
military service.  The Board does not doubt the sincerity 
of the appellant's belief that the veteran's death was 
related in some way to his service.  Nevertheless, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence 
regarding the causal relationship between the veteran's 
death and his active military service, including any POW 
experience. See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998)). See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a VA medical opinion 
is necessary to decide the case under the VCAA.  However, 
there is no competent evidence even suggesting a 
relationship between service and the disability that 
caused death 40 years later. The competent evidence of 
record shows the disability was initially manifest at a 
vast remove from service; thus the Board finds no need for 
further medical opinion to address the relationship of 
this disorder to service.  Likewise, the evidence already 
of record establishes the static or relatively minor 
character of the disorders for which service connection 
was in effect at the date of the veteran's death. The 
Board concludes that no further VA medical opinion is 
required on this record to decide the claim because no 
material question is raised by this record as to whether 
the service-connected disabilities contributed 
substantially and materially to cause death.

Given the fact that the condition which caused the 
veteran's death was not shown during his military service 
or until over 40 years thereafter, and given the absence 
of any competent evidence providing a nexus between an 
inservice injury or disease and the condition that caused 
the veteran's death, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

